DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Howard Grossman on 26 October 2021.

	In the Claims:

	1. (Currently Amended) A method of evaluating and correcting for effects of a near-surface anomaly on surface-to-borehole (STB) measurement data in a geological halfspace, the method comprising:
transmitting electromagnetic radiation from an EM source located on a ground surface which is positioned over the near-surface anomaly;
measuring EM fields at a plurality of remote EM receivers located on the surface and at a far distance from the EM source;
obtaining vertical STB measurement data downhole in a borehole located within the halfspace;
determining an orientation and moment of a secondary source equivalent dipole associated with the near-surface anomaly excited by the radiation transmitted by the EM source based on measurements of the EM fields at the plurality of remote receivers;
determining a correction factor for the secondary source equivalent dipole on the EM field measurements at the plurality of remote receivers; and
removing the effects of the near surface anomaly on the vertical STB measurement data using the correction factor;
wherein the correction factor is a ratio of magnetic fields measured at the plurality of remote receivers to magnetic fields measured at the plurality of remote receivers when the EM source is not positioned over the near-surface anomaly.

an EM source adapted to transmit EM radiation located on a ground surface which is positioned over the near-surface anomaly;
a plurality of remote EM receivers located on the surface at a far distance from the EM source;
a downhole receiver positioned in a borehole within the halfspace adapted to obtain vertical STB electromagnetic field measurements; and
a computing device configured, using computer-executable instructions, to:
receive measurements of EM fields from the plurality of remote EM receivers and the downhole receiver;
determine an orientation and moment of a secondary source equivalent dipole associated with the near-surface anomaly excited by the radiation transmitted by the EM source based on measurements of the EM fields at the plurality of remote receivers;
determine a correction factor for the secondary source equivalent dipole on the EM measurements at the plurality of remote receivers; and
remove the effects of the near surface anomaly on vertical STB measurements obtained by the downhole receiver using the correction factor;
wherein the correction factor is a ratio of magnetic fields measured at the plurality of remote receivers to magnetic fields measured at the plurality of remote receivers when the EM source is not positioned over the near-surface anomaly.

Cancel claims 4 and 14.
Allowable Subject Matter
3.	Claims 1-3 and 5-13 are allowed.
	Claims 1-3 and 5-13 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Understanding and Overcoming Risks of CSEM for Reservoir Monitoring”, Davydycheva et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein remove the effects of the near surface anomaly on vertical STB measurements obtained by the downhole receiver using the correction factor, wherein the correction factor is a ratio of magnetic fields measured at the plurality of remote receivers to magnetic fields measured at the plurality of remote receivers when the EM source is not positioned over the near-surface anomaly as cited in independent claims 1 and 8. 
	Instead, Davydycheva et al. disclose three components EM sensors situated on the Earth surface and in shallow vertical boreholes utilizing circular electric dipole cancelling ingoing and outgoing horizontal currents allowing focusing the EM imaging information directly below the receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864